—

Case 1-Ly-400¢2-aSt DOCoU Filed Oo/llizQO Entered Qo/iticO 2lLiQUl So

Michael L. Previte, Fay.
[50 Motor Pa rkhway
Hauppauge, New York 11782
Office: (631) 773-4504
Cell (631) 379-0837

Bestel: mchyrertifand ore Additions! mailing mddress:
0 Lauda Lane
Sonech Sener, WY TT

The Hon Carla E. Craig May 117 2020
United States Bankruptey Court

Via e-mail and ECE
Re : Cecil Haynes Case number 19 45522 cee

Status Letter Reearding 4 possible change in circumstances and need to amend the Plan and
Disclosures

Your Honor

l represent the debtor in the above chapter 1] proceeding at which a status conference will be held on
May [3° 2020 at 2:pm.

Approximately 2 wees ago My client advised me thai this brother Joseph Haynes who is an MD , would
like to contin bute approximately 216,000.00 to the arrears held by the secured creditor on hig distressed
Property.

I sent a proposal too Mr. Frager who got back to me that his client was Sscrioushy considering this and that
the balance of the arrears would be worked into a 60 month plan wath an additional 60,000.00 dollars to
be paid in two lump sums over the next 120 days,

[am sending a copy of this letter lo Ms. Wolf's0 she can advise me of what se will require so that ] can
Properly amend the plan and make sure that Mr. Joseph Haynes will furnish her and the Court with the
necessary information.

Respectfully Yours,
Sra

——"

Mithacl L. Previte

CC: Cecil Haynes
Rachel Wolf UST
Soloman Frazer Esq.

 
